Citation Nr: 1134693	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1984 to 
April 1988 and from January to April 1991, had a period of active duty for training (ACDUTRA) from April to October 1989, and had subsequent Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from 
March 2004 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran was scheduled to testify before a Member of the Board in a hearing at the RO (Travel Board hearing) in September 2010.  Because the Veteran did not report to the hearing, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2010).

An October 2007 VA record notes that the Veteran was scheduled for a VA examination on October 25, 2007.  The claims file does not include any evidence that notice of the examination was mailed to him.  The Veteran failed to report for the examination.  An April 2009 VA record notes that the Veteran was scheduled for a VA examination on April 15, 2009.  The claims file does not include any evidence that notice of the examination was mailed to him.  The Veteran failed to report for the examination.  A May 2009 VA record reflects that the RO tried to contact the Veteran by telephone, but was told that he was homeless.  Notably, the Veteran is represented by Oregon Department of Veterans' Affairs (ODVA) and there is no indication in the record that the representative was contacted by the RO.  In the November 2009 Notice of Disagreement (NOD), the Veteran's representative wrote that the Veteran was unable to attend the scheduled VA examinations due to "personal problems" and requested to reschedule the examinations.  The Board notes that there is no evidence in the claims file that the RO acted on this request.  

The Board observes that the Veteran has been homeless in the past.  As he may be homeless again, the RO is required to make additional efforts when it is necessary to contact him.  Specific procedures to safeguard the due process rights of homeless veterans are set forth in 38 C.F.R. § 1.710 (2010); there must be compliance with those safeguards.  Notably, the Veteran is represented by ODVA and there is no indication in the record that the representative was contacted by the RO.  Hence, a further attempt to locate the Veteran and reschedule him for a VA examination is necessary.

The Board acknowledges that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Veteran was diagnosed with PTSD in August 2003.  The Veteran contends that, while serving in the Wyoming Air Guard, he was mobilized into active duty and assigned to a medical triage team in England; he contends that he saw many injured and dead soldiers, which caused his PTSD.  In a July 2010 Formal Finding, the Portland RO found that there was not enough evidence to submit to the Joint Services Records Research Center (JSRRC) to verify the Veteran's PTSD stressor.  The RO found that the Veteran's records do not show any service in England; however, in the August 2003 VA examination report, the VA examiner reported that there was evidence in the file confirming the Veteran's deployment to England.  In August 2010, the Veteran's representative submitted e-mail correspondence from a Captain of the Wyoming Air Guard asserting that the Veteran was deployed to England.  

With regard to the claims for service connection for hearing loss and tinnitus, on a February 2009 Statement in Support of Claim, the Veteran has reported loud noise exposure in service as a marksmanship instructor, Tow missile maintenance, and field radio operator.  He reported that he was a field radio operator in the U.S. Marine Corps from 1984 to 1988, with additional duty in the Air Guard. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for further development to ascertain the Veteran's current whereabouts/mailing address.  This development should include contacting his representative with a request for such information.  If he is located, the RO/AMC should send him a letter advising him of the provisions of 38 C.F.R. § 3.655(b), and that VA will be scheduling him for VA examinations.  If he is not located, all efforts to locate him should be documented in the claims file.

2.  If the Veteran is located, the RO/AMC should schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner is requested to offer opinions as to the likelihood that the Veteran's bilateral hearing loss and tinnitus are related to service.  The VA examiner should discuss the August 1987 service treatment record reflecting a diagnosis of mild otitis externa, as well as the Veteran's reports of loud noise exposure in service as a marksmanship instructor, Tow missile maintenance, and field radio operator.  

In assessing the relative likelihood as to origin and etiology of the bilateral hearing loss and tinnitus specified above, the examiner should express the opinions in terms of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the bilateral hearing loss and tinnitus are causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  The VA examiner should also specifically address the functional effects caused by the Veteran's bilateral hearing loss disability.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
   
All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  If the Veteran is located, the RO/AMC should schedule the Veteran for a VA joints examination to determine the nature and etiology of the bilateral ankle disorder.

All indicated tests and studies are to be performed.  In conjunction with the examination, the relevant documents in the claims folder should be made available to the VA examiner for review of the case.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

The VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran has a bilateral ankle disorder which had its onset during service or is related to service?  In rendering this opinion, please discuss the October 1985 service treatment record reflecting treatment for left ankle pain and the Veteran's report that he injured his ankle playing soccer in service.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

4.  The RO/AMC should provide the Veteran an opportunity to identify information that pertains to his alleged stressors from service.  Request further information with respect to the stressors he has described, to include such details as specific locations, dates (preferably within no more than a 60-day timeframe), names of any other individuals involved, and his unit designation at the time of the event(s) claimed.  Also inform him of the opportunity to submit any evidence helping to verify these events, including lay statements from other individuals involved.  

Then undertake all appropriate action to assist in the independent corroboration of the Veteran's stressors.  This should include a request for relevant unit history information as necessary, including from the JSRRC.

Provided that at least one claimed stressor has been independently verified, and the Veteran is located, then schedule the Veteran for a VA PTSD examination.  The designated examiner should provide an opinion indicating whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has PTSD due to a confirmed stressor from service.  

In making this determination, only a stressor that is related to participation in combat during service or that has been independently verified is to be considered.  If PTSD is diagnosed, the examiner should indicate what specific stressor in service provided the basis for this diagnosis.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the DSM-IV criteria for this diagnosis.

5.  After completion of the above development, the claims for service connection for a bilateral ankle disorder, bilateral hearing loss, tinnitus, and PTSD should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


